Case 4:18-cv-11646-LVP-MKM ECF No. 10 filed 12/07/18       PageID.48   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


HOWARD COHAN,
an individual,

            Plaintiff,

v.                                          Case No. 18-cv-11646-LVP-MKM
                                            Honorable Linda V. Parker
                                            Magistrate Judge Mona K. Majzoub

LIVONIA ROBIN, INC., a Michigan
Corporation; and NOVI ROBIN, INC.,
a Michigan corporation,

            Defendants.


                   STIPULATED ORDER OF DISMISSAL

      Plaintiff and defendants, by their counsel as undersigned below, having

stipulated to the entry of the order set forth below and the Court otherwise being

duly advised in the premises:

      IT IS SO ORDERED that the complaint and any and all claims that could

have been brought are dismissed with prejudice and without costs or attorney fees.


                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE
Dated: December 7, 2018
Case 4:18-cv-11646-LVP-MKM ECF No. 10 filed 12/07/18     PageID.49   Page 2 of 2




I stipulate to the entry of the order set forth above:

BLACKMORE LAW, PLC


By: /S/ GEORGE T. BLACKMORE (P76942)
Attorney for Plaintiff
21411 Civic Center Drive, Suite 200
P.O. Box 39
Bloomfield Hills, MI 48303
(248) 845-8594
Fax: (248) 744-4419
george@blackmorelawplc.com

MADDIN HAUSER ROTH & HELLER, PC


By: /S/ STEVEN M. WOLOCK (P38497)
Attorneys for Defendants
28400 Northwestern Highway
Second Floor – Essex Centre
Southfield, MI 48034
(248) 354-4030
Fax: (248) 359-6147
swolock@maddinhauser.com




                                            2
